DETAILED ACTION
This office action is in response to communication filed on December 20, 2021.

Response to Amendment
Amendments filed on December 20, 2021 have been entered.
The specification has been amended.
Claims 1, 4-8, 11, 14-16 and 18-20 have been amended.
Claims 2-3 and 12-13 have been cancelled.
Claims 1, 4-11 and 14-20 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 9), filed on 12/20/2021, with respect to the objection to the title of the invention have been fully considered. In view of the amendments to the title, the objection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 9), filed on 12/20/2021, with respect to the objection to claim 20 have been fully considered. In view of the amendments, the objection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 10-12), filed on 12/20/2021, with respect to the rejection of claims 1, 5-11 and 15-20 have been fully considered but are moot in view of new grounds of rejection. 


Applicant’s arguments, see Remarks (p. 10-12), filed on 12/20/2021, with respect to the rejection of claims 4 and 14 have been fully considered. In view of the amendments, the rejection has been withdrawn. 

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim language “wherein when the detector has determined that the certain time has elapsed since a start of operation of the pump …” should read “wherein when the detector has determined that the certain time has elapsed since [[a]] the start of the operation of the pump …”
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:
Claim language “determining that cavitation has occurred in the pump when the variation coefficient which has been calculated exceeds a reference variation coefficient during the detection target period” should read “determining that cavitation has occurred in the pump when the variation coefficient .
Appropriate correction is required.

Claim 20 is objected to because of the following informalities:
Claim language “determine that cavitation has occurred in the pump when the variation coefficient which has been calculated exceeds a predetermined reference variation coefficient in the detection target period” should read “determine that cavitation has occurred in the pump when the variation coefficient .
Appropriate correction is required.

Examiner’s Note
Claims 1, 4-11 and 14-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., detecting occurrence of cavitation in a pump), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 11 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 20 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., detecting occurrence of cavitation in a pump), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 4-10 and 14-19, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allison (US 5772403 A), hereinafter ‘Allison’.
Regarding claim 1. (currently amended)
Allison discloses:
A detection apparatus (Fig. 2; col. 1, lines 5-12; col. 6, lines 3-5: a system used to monitor operation of a pump is disclosed, the system being used to prevent damage due to cavitation) comprising: 
a suction pressure acquirer (Fig. 2, item 62 – “analog input system”) configured to acquire suction pressure data indicating suction pressure of a pump (Fig. 2, item 12 – ‘pump’; col. 5, lines 53-60; col. 6, lines 21-22: an inlet pressure sensor is used to measure instantaneous pressure at the pump inlet, with these signals being acquired by the analog input system); and 
the controller receives inlet pressure data and calculates an average input pressure during a selected time frame, the average input pressure being used to determine cavitation),
wherein the detector comprises: 
a variation coefficient calculator (Fig. 2, item 68 – ‘computer’) configured to calculate the variation coefficient based on an average value of the suction pressure data during the detection target period (col. 8, lines 22-37: the controller receives inlet pressure data and calculates an average input pressure during a selected time frame); and
a determiner (Fig. 2, item 68 – ‘computer’) configured to determine that the cavitation has occurred in the pump when the variation coefficient calculated by the variation coefficient calculator exceeds a reference variation coefficient in the detection target period (col. 8, lines 22-37: the controller compares the calculated average input pressure to a minimum preselected average pressure value, and if the average inlet pressure exceeds a preselected value (see Abstract; col. 4, lines 15-19), cavitation is determined and the pump is shut down).

Allison does not explicitly disclose:
calculate the variation coefficient based on a standard deviation of the suction pressure data during the detection target period.


	“The system as described herein compares the instantaneous maximum and minimum pressure readings obtained during a preselected time period, such as 10 milliseconds, and determines whether this difference exceeds a preselected deadband range in excess of a certain number of times within a selected time period, such as one minute. Each time the preselected deadband range between the minimum and maximum values is exceeded, a pulse is generated. If the counted pulses exceed a predetermined number within a selected time period, the pump operation is terminated … Each determined maximum and minimum value may be selected based upon a predetermined variation from the average pressure value, or may be a selected standard deviation from a calculated mean value” (col. 10, lines 39-59: maximum and minimum pressure readings, obtained as selected standard deviations from a calculated mean value, are used for comparison purposes in order to determine whether the pump operation should be terminated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allison to calculate the variation coefficient based on a standard deviation of the suction pressure data during the detection target period, in order to provide a monitor and shutdown system for a plunger-type pump that is responsive to inlet fluid pressure conditions to prevent damage to the pump due to cavitation, as discussed by Allison (col. 1, lines 6-13).

Regarding claim 10. (previously presented)
Allison discloses all the features of claim 1 as described above.

a hardware-processor (Fig. 2, item 40 – ‘controller’) configured to execute a program to implement the suction pressure acquirer and the detector (col. 6, lines 21-29: the controller includes the analog input system and the computer, which are used to acquire and process pressure data; examiner interprets the controller includes programs in order to implement the programmable monitoring and shutdown system (Fig. 1, item 10) which includes the components of the controller).  

Regarding claim 11. (currently amended)
Allison discloses:
A detection method performed by a detection apparatus (Fig. 2; col. 1, lines 5-12; col. 6, lines 3-5: a system used to monitor operation of a pump is disclosed, the system being used to prevent damage due to cavitation), the detection method comprising: 
acquiring suction pressure data indicating suction pressure of a pump (Fig. 2, item 12 – ‘pump’; col. 5, lines 53-60; col. 6, lines 21-22: an inlet pressure sensor is used to measure instantaneous pressure at the pump inlet, with these signals being acquired by the analog input system); 
calculating a variation coefficient based on a standard deviation of the suction pressure data during a detection target period (col. 8, lines 22-37: the controller receives inlet pressure data and calculates an average input pressure during a selected time frame); and
determining that cavitation has occurred in the pump when the variation coefficient which has been calculated exceeds a reference variation coefficient during the the controller compares the calculated average input pressure to a minimum preselected average pressure value, and if the average inlet pressure exceeds a preselected value (see Abstract; col. 4, lines 15-19), cavitation is determined and the pump is shut down).

Allison does not explicitly disclose:
calculating a variation coefficient based on a standard deviation of the suction pressure data during a detection target period.

However, Allison further teaches:
	“The system as described herein compares the instantaneous maximum and minimum pressure readings obtained during a preselected time period, such as 10 milliseconds, and determines whether this difference exceeds a preselected deadband range in excess of a certain number of times within a selected time period, such as one minute. Each time the preselected deadband range between the minimum and maximum values is exceeded, a pulse is generated. If the counted pulses exceed a predetermined number within a selected time period, the pump operation is terminated … Each determined maximum and minimum value may be selected based upon a predetermined variation from the average pressure value, or may be a selected standard deviation from a calculated mean value” (col. 10, lines 39-59: maximum and minimum pressure readings, obtained as selected standard deviations from a calculated mean value, are used for comparison purposes in order to determine whether the pump operation should be terminated).


Regarding claim 20. (currently amended)
Allison discloses:
A non-transitory computer readable storage medium (Fig. 2, item 66 – “non-volatile data storage”) storing one or more detection programs which, when accessed and executed by a computer (Fig. 2, item 40 – ‘controller’; col. 1, lines 5-12; col. 6, lines 3-5; col. 7, lines 65-67: a system used to monitor operation of a pump is disclosed, the system being used to prevent damage due to cavitation; examiner interprets the controller includes programs in order to implement the programmable monitoring and shutdown system (Fig. 1, item 10)), cause the computer to at least: 
acquire suction pressure data indicating suction pressure of a pump (Fig. 2, item 12 – ‘pump’; col. 5, lines 53-60; col. 6, lines 21-22: an inlet pressure sensor is used to measure instantaneous pressure at the pump inlet, with these signals being acquired by the analog input system; 
calculate a variation coefficient based on an average value of the suction pressure data during a detection target period (col. 8, lines 22-37: the controller receives inlet pressure data and calculates an average input pressure during a selected time frame); and 
determine that cavitation has occurred in the pump when the variation coefficient which has been calculated exceeds a predetermined reference variation coefficient in the detection target period (col. 8, lines 22-37: the controller compares the calculated average input pressure to a minimum preselected average pressure value, and if the average inlet pressure exceeds a preselected value (see Abstract; col. 4, lines 15-19), cavitation is determined and the pump is shut down).

Allison does not explicitly disclose:
calculate a variation coefficient based on a standard deviation of the suction pressure data during the detection target period.

However, Allison further teaches:
	“The system as described herein compares the instantaneous maximum and minimum pressure readings obtained during a preselected time period, such as 10 milliseconds, and determines whether this difference exceeds a preselected deadband range in excess of a certain number of times within a selected time period, such as one minute. Each time the preselected deadband range between the minimum and maximum values is exceeded, a pulse is generated. If the counted pulses exceed a predetermined number within a selected time period, the pump operation is terminated … Each determined maximum and minimum value may be selected based upon a predetermined variation from the average pressure value, or may be a selected standard deviation from a maximum and minimum pressure readings, obtained as selected standard deviations from a calculated mean value, are used for comparison purposes in order to determine whether the pump operation should be terminated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allison to calculate the variation coefficient based on a standard deviation of the suction pressure data during the detection target period, in order to provide a monitor and shutdown system for a plunger-type pump that is responsive to inlet fluid pressure conditions to prevent damage to the pump due to cavitation, as discussed by Allison (col. 1, lines 6-13).

Claims 5-6, 8-9, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Allison, in view of Sharpe (US 20140039805 A1), hereinafter ‘Sharpe’.
Regarding claim 5. (currently amended)
Allison discloses all the features of claim 1 as described above.
Allison does not explicitly disclose:
wherein the variation coefficient calculator obtains a moving average value of the suction pressure data as the average value, and wherein the variation coefficient calculator obtains a moving standard deviation of the suction pressure data as the standard deviation.  

Sharpe teaches:
pressure analyzer calculates and manipulates statistical parameters (e.g., averages and standard deviations) obtained from a particular number of pressure measurements (analogous to moving average value or moving standard deviation) in order to increase the likelihood of detecting pre-cavitation and/or cavitation states of the pump (see also Fig. 7, [0062] regarding repeating the process with new measurements)).


Regarding claim 6. (currently amended)
Allison discloses all the features of claim 1 as described above.
Allison does not disclose:
	the determiner uses the variation coefficient of the suction pressure data acquired by the suction pressure acquirer before the detection target period or a coefficient obtained by performing a predetermined calculation on the variation coefficient, as the reference variation coefficient.

Sharpe teaches:
“In the illustrated example, the cavitation analyzer 314 compares the manipulated pressure (e.g. standard deviation) and/or manipulated vibration measurements (e.g. average vibration) relative to reference values or baselines for the parameters. In some examples, the baseline for the pressure measurements is defined by an operator. In some examples, the cavitation analyzer 314 captures the pressure baseline from measured values of the pressure during operating conditions of the pump 120 where an operator is confident that pump 120 is operating correctly (e.g., during normal operating conditions). pressure baseline (as standard deviation or average of pressure values) is obtained from pressure values corresponding to newly configured pumps operating correctly (which implies before the detection target period), as well as based on manipulated pressure measurements adjusted by a multiplying factor).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allison in view of Sharpe to configure the determiner to use the variation coefficient of the suction pressure data acquired by the suction pressure acquirer before the detection target period or a coefficient obtained by performing a predetermined calculation on the variation coefficient, as the reference variation coefficient, in order to capture the pressure baseline after the pump is configured and first put into operation to reduce the impact of wear and/or degradation in condition of the pump after extended periods, as discussed by Sharpe ([0043]).

Regarding claim 8. (currently amended)
Allison discloses all the features of claim 1 as described above.

a cumulator configured to calculate a cumulative value by cumulating times when the occurrence of the cavitation has been detected or a number of times the occurrence of the cavitation has been detected; and a maintenance manager configured to determine at least one of a maintenance time or a replacement time of the pump based on the cumulative value.

Sharpe teaches:
“If the manipulated pressure measurement exceeds the multiplied pressure baseline for a particular number of cycles, the cavitation analyzer 314 determines the pump 120 is in a pre-cavitation state and will set a pre-cavitation alarm. The number of cycles may be an amount of time, a number of collected measurements, etc. and may be set automatically (e.g., at a default setting) and/or may be set by an operator. In some examples, if the manipulated pressure measurement exceeds the pressure baseline by a particular amount and/or exceeds a different pressure baseline by a particular amount, the cavitation analyzer 314 determines that the pump 120 is in a cavitation state and will set a cavitation alarm” ([0049]: if the manipulated pressure measurement exceeds the pressure baseline for a particular number of cycles (which implies a cumulative value of occurrence of cavitation), the cavitation analyzer determines the pump is in a pre-cavitation or cavitation state, and a corresponding cavitation alarm is set to alert operator of action to correct pump (e.g., maintenance time, see [0062]-[0063])).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allison in view of Sharpe to configure a 

Regarding claim 9. (currently amended)
Allison discloses all the features of claim 1 as described above.
Allison does not disclose:
the detector determines whether or not a certain time has elapsed since a start of an operation of the pump, and wherein when the detector has determined that the certain time has elapsed since a start of operation of the pump, the suction pressure acquirer acquires the suction pressure data, and the variation coefficient calculator calculates the variation coefficient using the suction pressure data acquired by the suction pressure acquirer.  

Sharpe teaches:
“In some examples, the cavitation analyzer 314 captures the pressure baseline from measured values of the pressure during operating conditions of the pump 120 where an operator is confident that pump 120 is operating correctly (e.g., during normal operating conditions). In some examples, the pressure baseline is captured soon after the when a pump is placed in operation, the system allows the pump to reach a normal operating state (e.g., stabilize, analogous to allow for a certain time to elapse since the start operation of the pump) in order to acquire the pressure measurements employed for determination of pre-cavitation and/or cavitation state of the pump; examiner interprets pump operation should be stable in order to avoid false detection of pre-cavitation or cavitation status).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allison in view of Sharpe to configure the detector to determine whether or not a certain time has elapsed since a start of an operation of the pump, and wherein when the detector has determined that the certain time has elapsed since a start of operation of the pump, the suction pressure acquirer acquires the suction pressure data, and the variation coefficient calculator calculates the variation coefficient using the suction pressure data acquired by the suction pressure acquirer, in order to allow pump operation to stabilize, therefore avoiding detection of inaccurate cavitation conditions.

Regarding claim 15. (currently amended)
Allison discloses all the features of claim 11 as described above.
Allison does not explicitly disclose:
obtaining a moving average value of the suction pressure data as the average value; and 


Sharpe teaches:
“The pressure analyzer 310 manipulates the received pressure measurements to be used by the cavitation analyzer 314 (e.g., calculates statistical parameters) to detect pre-cavitation and/or cavitation states of the pump 120. In some examples, the pressure analyzer 310 calculates the standard deviation of a particular number of pressure measurements. For example, the pressure analyzer 310 may calculate the standard deviation of the last five consecutive pressure measurements. The particular number of pressure measurements used in the standard deviation calculation may be automatic (e.g., a default setting) and/or may be set by an operator. In some examples, the pressure analyzer 310 calculates an average standard deviation of a particular number of standard deviation values. For example, the pressure analyzer 310 calculates the average standard deviation of the last fifteen standard deviation values. The particular number of standard deviation values used in the average standard deviation calculation may be automatic (e.g., a default setting) and/or may be set by the operator. In some examples, the pressure measurements are manipulated (e.g., the averages and/or standard deviations are calculated) at the field device 110 (e.g., at the transmitter 216 of FIG. 2). The pressure analyzer 310 may manipulate the pressure measurements in a variety of ways (e.g., various statistical calculations may be used) to increase the likelihood of detecting pre-cavitation and/or cavitation states of the pump 120” ([0038]: pressure analyzer calculates and manipulates statistical parameters (e.g., averages and standard deviations) obtained from a particular number of pressure measurements (analogous to moving average value or moving standard deviation) in order to increase the likelihood of detecting pre-cavitation and/or cavitation states of the pump (see also Fig. 7, [0062] regarding repeating the process with new measurements)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allison in view of Sharpe to obtain a moving average value of the suction pressure data as the average value, and to obtain a moving standard deviation of the suction pressure data as the standard deviation, in order to increase the likelihood of detecting pre-cavitation and/or cavitation states of the pump, as discussed by Sharpe ([0038]).

Regarding claim 16. (currently amended)
Allison discloses all the features of claim 11 as described above.
Allison does not disclose:
	using the variation coefficient of the suction pressure data acquired before the detection target period or a coefficient obtained by performing a predetermined calculation on the variation coefficient, as the reference variation coefficient.

Sharpe teaches:
“In the illustrated example, the cavitation analyzer 314 compares the manipulated pressure (e.g. standard deviation) and/or manipulated vibration measurements (e.g. average vibration) relative to reference values or baselines for the parameters. In some examples, the baseline for the pressure measurements is defined by an operator. In some pressure baseline (as standard deviation or average of pressure values) is obtained from pressure values corresponding to newly configured pumps operating correctly (which implies before the detection target period), as well as based on manipulated pressure measurements adjusted by a multiplying factor).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allison in view of Sharpe to use the variation coefficient of the suction pressure data acquired before the detection target period or a coefficient obtained by performing a predetermined calculation on the variation coefficient, as the reference variation coefficient, in order to capture the pressure baseline after the pump is configured and first put into operation to reduce the impact of wear and/or degradation in condition of the pump after extended periods, as discussed by Sharpe ([0043]).

Regarding claim 18. (currently amended)
Allison discloses all the features of claim 11 as described above.
Allison does not disclose:
calculating a cumulative value by cumulating times when the an occurrence of the cavitation has been detected or a number of times the occurrence of the cavitation has been detected; and determining at least one of a maintenance time or a replacement time of the pump based on the cumulative value.

Sharpe teaches:
“If the manipulated pressure measurement exceeds the multiplied pressure baseline for a particular number of cycles, the cavitation analyzer 314 determines the pump 120 is in a pre-cavitation state and will set a pre-cavitation alarm. The number of cycles may be an amount of time, a number of collected measurements, etc. and may be set automatically (e.g., at a default setting) and/or may be set by an operator. In some examples, if the manipulated pressure measurement exceeds the pressure baseline by a particular amount and/or exceeds a different pressure baseline by a particular amount, the cavitation analyzer 314 determines that the pump 120 is in a cavitation state and will set a cavitation alarm” ([0049]: if the manipulated pressure measurement exceeds the pressure baseline for a particular number of cycles (which implies a cumulative value of occurrence of cavitation), the cavitation analyzer determines the pump is in a pre-cavitation or cavitation state, and a corresponding cavitation alarm is set to alert operator of action to correct pump (e.g., maintenance time, see [0062]-[0063])).  


Regarding claim 19. (currently amended)
Allison discloses all the features of claim 11 as described above.
Allison does not disclose:
determining whether or not a certain time has elapsed since a start of an operation of the pump; and 
when the detection apparatus has determined that the certain time has elapsed since the start of the operation of the pump, acquiring the suction pressure data, and calculating the variation coefficient using the suction pressure data.  

Sharpe teaches:
“In some examples, the cavitation analyzer 314 captures the pressure baseline from measured values of the pressure during operating conditions of the pump 120 where an operator is confident that pump 120 is operating correctly (e.g., during normal operating conditions). In some examples, the pressure baseline is captured soon after the when a pump is placed in operation, the system allows the pump to reach a normal operating state (e.g., stabilize, analogous to allow for a certain time to elapse since the start operation of the pump) in order to acquire the pressure measurements employed for determination of pre-cavitation and/or cavitation state of the pump; examiner interprets pump operation should be stable in order to avoid false detection of pre-cavitation or cavitation status).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allison in view of Sharpe to determine whether or not a certain time has elapsed since a start of an operation of the pump; and when the detection apparatus has determined that the certain time has elapsed since the start of operation of the pump, acquiring the suction pressure data, and calculating the variation coefficient using the suction pressure data, in order to allow pump operation to stabilize, therefore avoiding detection of inaccurate cavitation conditions.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Allison, in view of Yan (Zhaoli Yan, Jin Liu, Bin Chen, Xiaobin Cheng, Jun Yang, Fluid cavitation detection method with phase demodulation of ultrasonic signal, Applied Acoustics, Volume 87, 2015, Pages 198-204, https://doi.org/10.1016/j.apacoust.2014.07.007.), hereinafter ‘Yan’.
Regarding claim 7. (currently amended)
Allison discloses all the features of claim 1 as described above.
Allison does not disclose:


	Yan teaches:
“When the absolute static pressure in the negative pressure area falls below the saturated vapor pressure at the same temperature, the gas dissolved in liquid gets separated out and is mixed with steam. This mixture of steam and gas is called a cavitation bubble. The steam trapped inside the bubbles is condensed once more into water when the bubbles move forward with flow and reach the positive pressure area” (p. 199, col. 1, section “2.1. Physical process of phase modulation”, par. 1: static pressure moves from positive area to negative area during pumping; when pressure in the negative pressure area falls below the saturated vapor pressure, cavitation occurs (see also Kotb reference cited below, Fig. 1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allison in view of Yan to incorporate a forecaster configured to forecast occurrence of the cavitation in the pump when the suction pressure data has changed from a value indicating positive pressure to a value indicating negative pressure, in order to easily predict cavitation status of the pump based on well established distribution of static pressure.

Regarding claim 17. (previously presented)
Allison discloses all the features of claim 11 as described above.

forecasting occurrence of the cavitation in the pump when the suction pressure data has changed from a value indicating positive pressure to a value indicating negative pressure.  

	Yan teaches:
“When the absolute static pressure in the negative pressure area falls below the saturated vapor pressure at the same temperature, the gas dissolved in liquid gets separated out and is mixed with steam. This mixture of steam and gas is called a cavitation bubble. The steam trapped inside the bubbles is condensed once more into water when the bubbles move forward with flow and reach the positive pressure area” (p. 199, col. 1, section “2.1. Physical process of phase modulation”, par. 1: static pressure moves from positive area to negative area during pumping; when pressure in the negative pressure area falls below the saturated vapor pressure, cavitation occurs (see also Kotb reference cited below, Fig. 1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allison in view of Yan to forecast occurrence of the cavitation in the pump when the suction pressure data has changed from a value indicating positive pressure to a value indicating negative pressure, in order to easily predict cavitation status of the pump based on well established distribution of static pressure.

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4. (currently amended)
Allison discloses all the features of claim 1 as described above.
Allison (US 5772403 A) further teaches:
	“The system as described herein compares the instantaneous maximum and minimum pressure readings obtained during a preselected time period, such as 10 milliseconds, and determines whether this difference exceeds a preselected deadband range in excess of a certain number of times within a selected time period, such as one minute. Each time the preselected deadband range between the minimum and maximum values is exceeded, a pulse is generated. If the counted pulses exceed a predetermined number within a selected time period, the pump operation is terminated … Each determined maximum and minimum value may be selected based upon a predetermined variation from the average pressure value, or may be a selected standard deviation from a calculated mean value” (col. 10, lines 39-59: maximum and minimum pressure readings, obtained as selected standard deviations from a calculated mean value, are used for comparison purposes in order to determine whether the pump operation should be terminated).

Sharpe (US 20140039805 A1) teaches:
“The pressure analyzer 310 manipulates the received pressure measurements to be used by the cavitation analyzer 314 (e.g., calculates statistical parameters) to detect pre-pressure analyzer calculates and manipulates statistical parameters (e.g., averages and standard deviations) obtained from the pressure measurements in order to increase the likelihood of detecting pre-cavitation and/or cavitation states of the pump).

Zhang (US 20170091358 A1) teaches:
	“In these embodiments, the CFD simulator 126 may further be configured to determine at least one of the mean pressure and standard deviation … For example, the CFD simulator 126 may calculate the mean pressure at the selected location by making an arithmetic average of multiple simulated pressure values. The time interval between each simulated pressure may be dependent on the characteristics of the fluid flow and/or the shape of the hydraulic component. Furthermore, the time interval between each pressure value may be constant or may be varied as desired … After each CFD simulation, the CFD simulator 126 may output one or more of the above-described simulation results to the FEA engine 128 for further calculating the remaining useful life of the pump 100” ([0033]-[0034]: a computational fluid dynamics (CFD) simulator takes suction pressure values (see [0031]) and determines mean and standard deviation values for calculating remaining useful life of a pump once cavitation has been detected (see [0028])).

The prior art of record, taken individually or in combination, fail to teach or suggest:
“the variation coefficient calculator calculates a value obtained by dividing the standard deviation by the average value as the variation coefficient,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 14. (currently amended)
Allison discloses all the features of claim 11 as described above.
Allison (US 5772403 A) further teaches:
	“The system as described herein compares the instantaneous maximum and minimum pressure readings obtained during a preselected time period, such as 10 milliseconds, and determines whether this difference exceeds a preselected deadband range in excess of a certain number of times within a selected time period, such as one minute. Each time the preselected deadband range between the minimum and maximum values is exceeded, a pulse is generated. If the counted pulses exceed a predetermined number within a selected time period, the pump operation is terminated … Each determined maximum and minimum value may be selected based upon a predetermined variation from the average pressure value, or may be a selected standard deviation from a calculated mean value” (col. 10, lines 39-59: maximum and minimum pressure readings, obtained as selected standard deviations from a calculated mean value, are used for comparison purposes in order to determine whether the pump operation should be terminated).

Sharpe (US 20140039805 A1) teaches:
“The pressure analyzer 310 manipulates the received pressure measurements to be used by the cavitation analyzer 314 (e.g., calculates statistical parameters) to detect pre-cavitation and/or cavitation states of the pump 120 … In some examples, the pressure measurements are manipulated (e.g., the averages and/or standard deviations are calculated) at the field device 110 (e.g., at the transmitter 216 of FIG. 2). The pressure analyzer 310 may manipulate the pressure measurements in a variety of ways (e.g., various statistical calculations may be used) to increase the likelihood of detecting pre-cavitation and/or cavitation states of the pump 120” ([0038]: pressure analyzer calculates and manipulates statistical parameters (e.g., averages and standard deviations) obtained from the pressure measurements in order to increase the likelihood of detecting pre-cavitation and/or cavitation states of the pump).

Zhang (US 20170091358 A1) teaches:
	“In these embodiments, the CFD simulator 126 may further be configured to determine at least one of the mean pressure and standard deviation … For example, the CFD simulator 126 may calculate the mean pressure at the selected location by making an arithmetic average of multiple simulated pressure values. The time interval between each simulated pressure may be dependent on the characteristics of the fluid flow and/or the shape of the hydraulic component. Furthermore, the time interval between each a computational fluid dynamics (CFD) simulator takes suction pressure values (see [0031]) and determines mean and standard deviation values for calculating remaining useful life of a pump once cavitation has been detected (see [0028])).

The prior art of record, taken individually or in combination, fail to teach or suggest:
“calculating a value obtained by dividing the standard deviation by the average value as the variation coefficient,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anderl; Thomas et al., US 20120204627 A1, Method for Establishing Cavitation in Hydrostatic Devices and Control Device
Reference discloses a method for determining cavitation from pressure captured over time and a comparison value.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/LINA M CORDERO/Primary Examiner, Art Unit 2857